








Exhibit 10.6




Dated the 30th day of October 2009




MUTUAL PROPERTY MANAGEMENT COMPANY LIMITED as agent for The Chung Shun Land
Investment Company Limited

And

ARTIFICIAL LIFE ASIA LIMITED

**********************************************

TENANCY AGREEMENT

**********************************************

ROBERTSONS

Solicitors & Notaries

57th Floor, The Center

No.99 Queen’s Road Central

Hong Kong




Parties

BETWEEN the party named and described as the Landlord in Part 1 of the First
Schedule (hereinafter called “the Landlord”) of the one part and the party or
parties named and described as the Tenant in Part 2 of the First Schedule
(hereinafter called “the Tenant”) of the other part.

 

 

 

WHEREBY IT IS MUTUALLY AGREED  as follows :-

Agreement to rent the Premises

1.   

The Landlord shall let and the Tenant shall take ALL THOSE premises set out in
Part 3 of the First Schedule (hereinafter called “the said Premises”)  TOGETHER
WITH the use in common with the Landlord and all others having the like right
and subject to the right of the Landlord, its managing agents or the manager of
the said building (hereinafter defined) to restrict such use to use go pass and
repass up down over and upon the common parts including inter alia entrances,
staircases, passages and lavatories (if any) in the building (of which the said
premises form part) more particularly described in Part 3 of the First Schedule
(hereinafter called “the said building”) in so far as the same is necessary for
the proper use and enjoyment of the said premises AND TOGETHER with the use in
common as aforesaid of the lifts (if any are installed in the said building and
during such hours as the same shall be operating) EXCEPTING AND RESERVING to the
Landlord and all persons authorized by the Landlord the free and uninterrupted
passage of water and soil through the water pipes and drains and of electricity
through the electric wires and meters which now are or may at any time hereafter
be in or passing through the said premises with power for the Landlord and the
Landlord’s agents at all reasonable times to enter the said premises for the
purpose of inspecting repairing cleansing replacing or altering the said pipes
drains wires and meters the Landlord making good all damages done to the said
premises in exercising such power for the term particularized in Part 4 of the
First Schedule (hereinafter called “the said term”) YIELDING AND PAYING
therefore during the said term the clear calendar monthly rent (hereinafter
called “the said rent”) as set out in Part 5(i) of the First Schedule which sum
shall be payable exclusive of rates management fees air-conditioning charges and
other outgoings in advance in each and every calendar month without any
deduction or right to set off (whether legal or equitable) and the first of such
payments to be made on the signing of this Agreement and all subsequent payments
to be made on the 1st day of each and every succeeding calendar month and when
the term of tenancy does not commence on the 1st day of the month, the Landlord
may at any time during the said term require the Tenant to pay rent for a
particular month on a pro-rata basis, namely, from the commencement day to the
end of the month, and thereafter the Tenant shall pay rent for each calendar
month (including the last month of the said term also on a pro-rata basis) on
the 1st day of each such calendar month subject to and with the benefit of the
Deed of Mutual Covenant and Management Agreement (hereinafter called “the Deed
of Mutual Covenant") (if any) of the said building and the rules regulations and
directions made by the manager for the time being of the said building.

 

 

Agreement by Tenant To pay rent

2.

The Tenant to the intent that the obligations may continue throughout the said
term hereby agrees with Landlord as follows :-

(a)

To pay unto the Landlord the said rent and other charges at the time and in the
manner aforesaid.

To pay Maintenance and Management Charges

(b)

To pay or discharge all Maintenance and Management Charges currently at
HK$9,660.00 per month and Air-Conditioning Charges currently at HK$12,180.00 per
month in respect of the said Premises or as provided in accordance with the
provisions of the Deed of Mutual Covenants and Management Agreement (if any) of
 the said Building. The Maintenance and Management Charges and Air-Conditioning
Charges shall be subject to increase by the Landlord during the continuance of
the term hereby created on giving one month’s notice in writing of any increase
to the Tenant. Upon the expiration of the said period of one month the
Maintenance and Management Charges shall be increased by the amount specified in
the Landlord’s notice. There shall be no restriction on the number of occasion
upon which the Landlord may call for an increase of such Maintenance and
Management Charges and Air-Conditioning Charges.

To pay rates

(c)        To pay rates charged on the said Premises as assessed by the
Government quarterly in advance within the months of January, April, July and
October provided that the first payment thereof shall be paid on the
 commencement of the tenancy and in the event of the said premises not having
been assessed to rates by the Government to pay such sum


--------------------------------------------------------------------------------


 

as shall be required by the Landlord as a deposit by way of security for the due
 payment  of rates subject to adjustment on actual rating assessment being
received from the Government and also to pay and discharge all taxes assessments
duties charges impositions and outgoings whatsoever now or hereafter to be
imposed or charged on the said premises or upon the owner or occupier in respect
thereof by the Government of Hong Kong other lawful authority (Government Rent,
Property Tax and expenses of a capital and non-recurring nature alone excepted).

To pay electricity charges

(d)

To pay and discharge all charges for electricity and telephone rental and other
outgoings now or at any time hereafter consumed by the Tenant and chargeable in
respect of the said Premises and to make all necessary deposits therefore (if
any).

To keep interior etc. in repair

(e)

To keep the interior of the said Premises including the flooring and interior
plaster or other finishing material or rendering to walls, floors and ceilings
and the Landlord's fixtures therein including all doors, windows, electrical
installations and wiring and fire fighting installation in good, clean
tenantable, substantial and proper repair and condition and properly preserved
and painted as may be appropriate when from time to time required and to so
maintain the same at the expense of the Tenant. The Tenant shall in the last
year of the said term paint and decorate in a proper and workmanlike manner all
parts of the said premises usually painted and decorated and all such internal
parts of the said premises that have been or ought properly to be so treated and
deliver up the same to the Landlord at the expiration or sooner determination of
the term in like condition replacing and reinstating any part of the said
premises damaged or destroyed by or through or in consequence directly or
indirectly of any negligent act or omission of the Tenant may be released by the
Landlord if the Landlord shall be satisfied with the condition of the said
premises in the last year of the said term. The Tenant particularly agrees:-

To repair and replace electrical wirings within the said Premises

(i)

To repair or replace, if so required by the appropriate supply company,
statutory undertaking or authority as the case may be under the terms of any
Electricity Supply or similar Ordinance for the time being in force or any
Orders in Council or Regulations made thereunder, all electrical wiring
installations and fittings within the said Premises from the Tenant's meter or
meters to and within the same.

To keep sanitary and water apparatus used exclusively in good repair

(ii)

To keep the sanitary and water apparatus used exclusively by the Tenant and his
servants, agents and licensees in good, clean and tenantable repair and
condition to the satisfaction of the Landlord and in accordance with the
Regulations or by-laws of all Public Health and other Government Authorities
concerned and repair or replace any drains pipes or sanitary or plumbing
apparatus if required by the Landlord or any government authority.

To be responsible for loss or damage caused by interior defects













To be responsible for maintenance of windows







To be responsible for maintenance of shop front plate glass




Installation of

additional air-conditioners

(iii)

To be wholly responsible for any loss, damage or injury caused to any other
person whomsoever directly or indirectly through the defective or damaged
condition of any part of the interior of the said Premises and to make good the
same by payment or otherwise and to indemnify the Landlord against all actions,
proceedings, claims and demands made upon the Landlord in respect of any such
loss, damage or injury and all costs and expenses incidental thereto.

(iv)

to reimburse to the Landlord the cost of replacing all broken and damaged
windows whether the same be broken or damaged by the negligence of the Tenant or
any of its servants, agents or licensees or by circumstances beyond the control
of the Tenant.

(v)

to reimburse to the Landlord the cost of repairing or replacing the shop front
plate glass or any part thereof in the event of the same being broken or damaged
by the Tenant or by any servant, agent or licensee of the Tenant.

(vi)

upon prior consent of the Landlord is given, to install additional
air-conditioning units at such places and in such positions of the said Premises
as shall be approved by the Landlord and not to cut the window or bar or
projecting out of the said Premises and to make good all damage done to all
windows, doors and window panes and to replace or reinstate the same in strict
accordance with any direction which shall or may be given by the Landlord and to
be responsible for their maintenance and repair at the expenses of the Tenant.

To permit Landlord to enter and view the state of repair and to carry out
necessary repairs

(f)

To permit the Landlord and all persons authorised by him at all reasonable times
to enter and view the state of repair of the said Premises, to take inventories
of the fixtures therein, to carry out any works or repairs which may be required
to be done and, during the last three months of the said term, to show the said
Premises to prospective tenants or purchasers.

To permit Landlord to repair other premises

(g)

To permit the Landlord and all persons authorised by him at all reasonable times
to enter and carry out any works or repairs in respect of other premises in the
said building  PROVIDED  that in this connection the Landlord shall be
responsible to make good all damage done to the said Premises.

To execute repairs on receipt of notice

(h)

On receipt of any notice from the Landlord or his authorised representatives
specifying any works or repairs which they require to be done and which are the
responsibility of the Tenant hereunder, forthwith to put in hand and execute the
same with all possible dispatch and without any delay.


--------------------------------------------------------------------------------


Not to erect install or alter fixtures etc without Landlord's consent

(i)

Not without the previous written consent of the Landlord to erect, install or
alter any fixtures partitioning or other partitioning erection or installation
in the said Premises or shop front or any part thereof.

Not to cut or  maim or deface any doors, walls, beams or any structural part of
the Premises

(j)

Not to cut, maim, injure, drill into, mark or deface or permit or suffer to be
cut, maimed, injured, drilled into, marked or defaced any doors, windows, walls,
beams, structural members or any part of the fabric of the said Premises nor any
of the plumbing or sanitary apparatus or installations included therein.

Not to remove any fixtures, erections on any part of the Premises

(k)

Not without the previous written consent of the Landlord to put up or remove any
fixtures partitions or other erections on any part of the said Premises without
the like consent and to reinstate or restore the said Premises to their original
condition at the expiration or sooner determination of the said term of tenancy.

Not to install any plant apparatus or machinery without consent

(l)

Not to install or use in the said Premises any plant, apparatus or machinery
which consumes electricity without the prior consent of the Landlord.  In the
event of such installation or use being approved the Tenant shall pay the
charges for all electricity thereby consumed.

Not to erect aerial

(m)

Not to erect any aerial on the roof or walls of the said building nor the
ceiling or walls of the said Premises.

Not to deliver bulky items

(n)

Not to take delivery of furniture or fixtures or bulky items of goods in and out
of the building without the permission of the Landlord.

Not to prepare food

(o)

Not to prepare or permit to be prepared any food or to allow delivery of food
from the said Premises.

Not to keep pressurized items

(p)

Not to permit to be brought into the said Premises any gas whether bottled or in
pressurized containers or otherwise for any purpose whatsoever.

Not to display sign etc.

(q)

Not without the prior written consent of the Landlord to affix erect attach or
display or permit or suffer so to be upon any part of the exterior of the said
Premises or to or through any windows thereof any placard, poster, decoration,
flag, notice, advertisement, signboard, sign, name or other device whatsoever
whether illuminated or not PROVIDED that the Landlord shall have the right to
remove at the cost and expense of the Tenant any signboard or other things which
shall have been affixed displayed or exhibited as aforesaid without the prior
consent of the Landlord AND PROVIDED FURTHER that which said cost and expenses
shall be recoverable by the Landlord from the Tenant as a debt.

Not to drive nails etc. into ceilings, walls or floors

(r)

Not to drive or insert or permit or suffer to be driven or inserted any nails,
screws, hooks brackets or similar articles into the ceilings, walls or floors of
the said Premises without the previous written consent of the Landlord, nor
without the like consent to lay or use any floor covering which may damage the
existing flooring.

Usage of the said Premises

(s)

Not to use the said Premises for any purpose other than for the purpose and
under the name as described and set out in the Third Schedule hereto.  For the
avoidance of doubt, not to use the said Premises for any of the following
purposes, namely : domestic premises, factory or industrial premises,
undertakers or business or activities in connection therewith, dance hall, club,
billiard saloon, massage establishment as defined in Miscellaneous Licences
Ordinance, automatic machines establishment as defined in the Miscellaneous
Licences Ordinance, premises licenced under the Gambling Ordinance for playing
therein or games in which mahjong or Tin Kau tiles are used, offensive trades as
in the Public Health and Urban Services Ordinance, top-less bar or any business
the operation of which may directly or indirectly involve the provision of
female companionship to the customers thereof.  Not to operate around-the-clock
business and use the said Premises for any kinds of school including training
center, teaching institute and tutorial workshop without Landlord’s prior
consent. No over night work is allowed unless prior consent is obtained from the
Landlord.

Not to use the said Premises as sleeping quarters or domestic premises

(t)

Not to use or permit to suffer the said Premises or any part thereof to be used
as sleeping quarters or as domestic premises within the meaning of the Landlord
and Tenant (Consolidation) Ordinance or similar legislation for the time being
in force.

Not to produce  noise audible outside

(u)

Not to produce or permit or suffer to be produced any noise (including sound
produced by broadcasting or any apparatus or equipment capable of producing,
reproducing, receiving or recording sound) so as to cause a nuisance to other
users of the Building, and where music is to be regularly played, to install at
the Tenant's cost or expense and to the satisfaction of the Landlord adequate
sound proofing or insulation devices in the said Premises.

Not to permit any nuisance or annoyance

(v)

Not to do or permit or suffer to be done any act or thing which may be or become
a nuisance or annoyance to the Landlord or to the tenant or occupiers of other
premises in the said building or in any adjoining or neighboring building.

Not to breach Government Lease or cause insurance policies to be voided or
premium to be increased

(w)

Not to do or permit or suffer to be done any act, deed, matter or thing
whatsoever which amounts to a breach of any of the terms and conditions under
which the land on which the said building stands is held from the Government or
whereby any insurance on the Building against loss or damage by fire and/or
claims by third parties for the time being in force may be rendered void or
voidable or whereby the premium thereon may be increased Provided that if as the
result of any act, deed, matter or thing done permitted or suffered by the
Tenant, the premium on any such policy of insurance shall be increased, the
Landlord shall be entitled at his option either to terminate this Agreement or
to continue the same upon payment by the Tenant of the additional premium and
upon such other terms and conditions as the Landlord may, at his discretion,
think fit to impose.


--------------------------------------------------------------------------------


Not to keep items of combustible or hazardous goods on the said Premises

(x)

Not to keep or store or permit or suffer to be kept or stored in the said
Premises any arms, ammunition, gun-powder, saltpetre, kerosene or other
explosive or combustible substance or hazardous goods which may contravene any
ordinance regulation by-law or Management Rules of the Building or constitute a
nuisance or annoyance to the tenants or occupants of any part of the Building or
injurious or detrimental to the reputation of the Building of which the said
Premises form part.

Not to permit illegal or immoral use

(y)

Not to use or permit or suffer the said Premises to be used for any illegal or
immoral purpose or for any purpose which is in contravention of the terms and
conditions contained in the Government Lease or Conditions under which the said
Premises are held from the Government and not to carry on any trade or business
thereon which is now or may hereafter be declared to be an offensive trade under
the Public Health & Urban Services Ordinance or any other Ordinance or
Regulations and any enactment amending or substituting the same.

Not to encumber, leave rubbish or obstruct passage and common areas

(z)

Not to encumber or obstruct or permit to be encumbered or obstructed with any
box, packaging or other obstruction of any kind or nature any of the entrances,
passages, lifts (if any) lobbies or other parts of the Building in common use
and not to leave rubbish or any other article or thing in any part of the
Building not in the exclusive occupation of the Tenant.

Not to lay wiring or cables etc. in the public areas

(aa)

Not to lay install affix or attach any wiring, cables or other article or thing
in or upon any of the entrances, staircases, landings, passage-ways, lobbies or,
public areas.

No to employ any Security Contractors except from the Landlord

(bb)

Not to employ any security contractors for the rendering of any services for or
in connection with said Premises without the consent of the Landlord, but to
permit the Landlord’s servants or security guards to enter the said Premises at
all reasonable times for security purposes, and to connect and keep the said
Premises connected to any communal alarm or security system, the fees for any
connection of burglary alarm from the said Premises to the communal alarm or
security system and any subsequent repair and maintenance fees thereof shall be
solely borne by the Tenant.

Not to install any gate or rolling shutter without consent.

(cc)

Not to install any gate, additional lock, fixture, rolling shutter or additional
door to the entrances of the said Premises without prior consent from the
Landlord.  If the door lock is changed, a key should be deposited with the
Landlord for custody.

Deposit a spare key of the said Premises with the Landlord in case of emergency

(dd)

To deposit with the Landlord a key to the said Premises and to grant the
Landlord access to the said Premises in the event of any apparent emergency by
the use of the key deposited or otherwise.

No pets

(ee)

Not to keep in the building or any part thereof any dog or other pet or animal.

Not to alter or install additional locks etc.

(ff)

Not without the previous written consent of the Landlord to alter the existing
locks, bolts or fittings on the entrance doors to the said Premises nor to
install any additional locks, bolts or fittings thereon.

Not to change the colour of doors and glasses of the said Premises or any part
thereof

(gg)

Not to change the colour of the doors or the wooden door(s) to the glass door(s)
(if applicable) of the said Premises without prior approval from the Landlord.

No overloading of electricity

(hh)

Not to use electricity in excess of the supply from the electricity meter at any
one time in the said Premises and the Landlord shall not be responsible for
supply of any additional electricity.

Tenant shall at its own cost to apply for transferal of the electric meter

(ii)

Upon signing of this Agreement, the Tenant shall at its own cost apply for
transferal of the electric meter to its own and pay the related electric meter
deposit directly to the Electric Company.  Tenant shall undertake to immediately
and unconditionally transfer back the electric meter to the Landlord with
settlement of the outstanding electric charges (if any) at the termination or
early termination of this Agreement.  If the Tenant fails to transfer the
electric meter to its own name within 7 days from the date of taking over the
said Premises, the Landlord is entitled to disconnect the electric meter and
shut down the air conditioners without prior notice and the Tenant shall not
make any claims against the Landlord.

Not to carry out   business during Rent-free Period

(jj)

Not to carry out any business or start working during the Rent-free Period for
decoration in the said Premises, failing which the Landlord shall be entitled to
charge the Tenant for the rental payment and other fees without prior notice.
Tenant shall pay the Management Fee, Air-Conditional Charges and all outgoing
payments during the Rent Free Period. The Tenant shall submit full details of
decoration plan(s) to the Landlord for approval before commencement of works,
failing which the whole amount of decoration deposit shall be forfeited without
prior notice.

Garbage

(kk)

To be fully responsible for the disposal of any bulky refuse which is not
included in the Maintenance and Management Charges.  Any bulky garbage must not
be placed at the common area or any part of the Building and be removed away
daily by Tenants themselves or by the nominated cleaning contractor at Tenant’s
own cost.

Burglary Alarm

(ll)

To appoint the Landlord’s nominated contractor for repairing and maintenance of
the Burglary Alarm installed at the main door and to pay the related fees
annually in advance (if any) as shall be charged by the contractor.

Electrical installations or wiring

(mm)

Any alternation in electrical installations or wirings of the said Premises
shall be done by the nominated electrical contractor of the Landlord but at the
Tenant’s own expenses.  Tenant shall obtain consent from the Landlord before
commencement of work and not to cause the electrical loading exceeding the
loading of the existing meter.


--------------------------------------------------------------------------------


To appoint contractors designated by the Landlord

(nn)

To appoint either registered electrical contractors under HKSAR or electrical
contractor nominated by Landlord to rectify and testify the electrical
installation in the said Premises and make sure that the electrical installation
complies with relevant regulations and Ordinance in Hong Kong but at the
Tenant’s sole expenses if it is required by the Government.

 

*

(oo)

To appoint contractor nominated by Landlord if any work of fire services and air
conditioning (Air Ducts) or alteration is required.

 

(pp)

The Tenant shall submit details of decoration plans including room partitions,
electrical installation, air conditionings or other decoration (if any) to
Landlord for approval before commencing of work.  The Tenant shall not commence
any work for decoration before approval to the work is obtained from the
Landlord.

 

(qq)

Landlord shall have right to cut off or shut down the electrical supply at any
part of the Building without prior notice to Tenant in the event that
maintenance, repairing or emergency work is to be carried out.  Tenant shall not
object the cut-off or shut-down of the electrical power supply and shall not
make any claim against the Landlord for any consequences arising therefrom.

Insurance

(rr)

The Tenant shall effect an valid insurance policy covering public liability of
the said Premises for the insured amount not less than HK$5 million to indemnify
the Landlord by any person in respect of any loss or damage or injury caused by
the overflow of water or the escape of fumes, smoke, fire or any other substance
or thing from the said Premises owing to the neglect or default of the Tenant,
his licensees, servants or agents during the term of the tenancy agreement
including the period of decoration.

Not to assign underlet etc

(ss)

Without the prior written approval of the Landlord not to assign, underlet or
otherwise part with the possession of the said Premises or any part thereof in
any way whether by way of sub-letting, lending, sharing or other means whereby
any person or persons not a party to this Agreement obtains the use, possession,
occupation or enjoyment of the said Premises or any part thereof regardless of
whether any rental or other consideration is given therefor.  The tenancy shall
be personal to the Tenant named in this Agreement and without in any way
limiting the generality of the foregoing, the following acts and events shall,
unless previously approved in writing by the Landlord (which approval the
Landlord may give or withhold at its discretion without assigning any reason
therefor) be deemed to be breaches of this Clause :-

 

(i)

any take-over, reconstruction, amalgamation, merger, voluntary liquidation or
change in the person or persons who own a majority of the Tenant's voting shares
or who otherwise has or have effective control thereof.

(ii)

the giving by the Tenant of a Power of Attorney or similar authority whereby the
donee of the Power obtains the right to use, possess, occupy or enjoy the said
Premises or any part thereof or does in fact use, possess, occupy or enjoy the
same.

(iii)

the change of the Tenant's business name without the previous written consent of
the Landlord, such consent shall not be unreasonably withheld.

“Subject always to the following:

(1)

In the event that the Tenant desires to undertake any of the activities
described at paragraphs (i), (ii) or (iii) directly above, it shall provide
written notice to the Landlord of its desire to do so.

(2)

The Landlord shall have 10 days from the date of receipt of the Tenant’s written
notice within which approve or reject the Tenant’s proposed activity.

(3)

If the Landlord does not reject the Tenant’s proposed activity by way of a
written notice to the Tenant within 10 days of receipt the Tenant’s written
notice, the Tenancy Agreement shall continue in force without interruption or
variation for the remainder of the Term.

(4)

If the Landlord rejects the Tenant’s proposed activity, the Landlord shall
provide the Tenant with written notice of the termination of the Tenant’s
tenancy of the Premises under the Tenancy Agreement, such notice expiring 3
months after the date of the receipt of the Landlord’s notice rejecting the
Tenant’s proposed activity”




(iv)

Notwithstanding any provisions to the contrary herein the Tenant shall be
entitled to enter into consignment arrangements or such other business
arrangements which the Landlord shall consider and approve in writing provided
that the Tenant shall ensure that the right of such consignees and occupiers
shall be that of licensees only and there shall be no tenancy or sub-tenancy
created by such consignment or other arrangements and shall ensure that such
consignees and occupiers shall deliver up vacant possession of such parts of the
said Premises as shall be occupied by them to the Landlord at the expiration or
sooner determination of this Agreement in accordance with the terms hereof.

To comply with the Deed of Mutual Covenants and all ordinances etc

(tt)

To obey and comply with and to indemnify the Landlord against the breach of the
Deed of Mutual Covenants and Management Agreement (if any) of the said building
and all ordinances, regulations, by-laws, rules and requirements of any
Governmental or other competent authority relating to the conduct and carrying
on of the Tenant's business on the said Premises or to any other act, deed,
matter or thing done, permitted suffered or omitted therein or thereon by the
Tenant or any employee, agent or licensee of the Tenant.


--------------------------------------------------------------------------------


To pay cost of clearing or drains etc.

(uu)

To pay to the Landlord on demand all costs incurred by the Landlord in cleansing
or clearing any of the drains pipes sanitary or plumbing apparatus choked or
stopped up owing to the careless or improper use or neglect by the Tenant or any
employee agent or licensee of the Tenant.

To protect interior from approaching typhoon

(vv)

To take all precautions to protect the interior of the said Premises against
damage by storm or typhoon or the like and to replace all broken and damaged
windows and window-frames whether the same be broken or damaged by the
negligence of the Tenant or owing to circumstances (including typhoon) beyond
the control of the Tenant.

To be responsible for contractors, servants, agents and licensees

(ww)

To be responsible to the Landlord for the acts, neglects and defaults of all
contractors, servants, agents and licensees of the Tenant as if they were the
acts, neglects and defaults of Tenant himself and for the purpose of this
Agreement "licensee" shall include any person present in, using or visiting the
said Premises with the consent of the Tenant express or implied.

Re-instate premises

(xx)

Unless the Landlord otherwise agrees in writing, to re-instate and restore the
said Premises to their original condition and to make good all damage caused or
occasioned by the erection and removal of alterations partitions or other
erections.  The Tenant shall also restore to the Landlord all keys of the said
Premises and toilets used by the Tenant upon yielding up of the said Premises.

To yield up to end of term

(yy)

Quietly to yield up the said Premises together with all fixtures, fittings and
additions therein and thereto at the expiration or sooner determination of this
tenancy in its original state and condition.

To apply for consent for the type of business

(zz)

To apply to the Government and other relevant authorities for consent and/or
permission to operate and carry on the type of business intended to be carried
on by the Tenant at the said Premises and to pay all fees and/or premium and to
observe and perform all conditions and stipulations that may be imposed for the
grant of such consent and/or permission.

Sprinkler System

(aaa)

Not to do or permit or suffer to be done any act or thing which will damage or
interfere with or attest the operating of the sprinkler system or any other fire
protection or fire fighting systems equipment or apparatus or any security
system, equipment or apparatus or any part or parts thereof and to keep the
Landlord fully indemnified against all loss, damages, claims and demands as a
result of any act or thing done or permitted or suffered to be done by the
Tenant aforesaid. Provided that the existing all sprinklers and fire fighting
system are in align with current Fire Regulations within the premises. Should
there be any alteration regarding the sprinkler systems, the tenant shall be
fully responsible for all reinstatement works and subject to the Landlord’s
satisfaction and be complied with regulations of Fire Services Department.

 

 

Tenant is responsible for discharging all utility charges

(bbb)     To pay and discharge all charges in respect of electricity, gas, water
and telephones as may be shown by the separate meter or meters installed upon
the said Premises or by accounts rendered to the Tenant.

 

 

Landlord's covenant

3.

The Landlord hereby agrees with the Tenant as follows :-

(a)

To pay the Government Rent payable in respect of the said Premises and the
Property Tax and expenses of a capital nature (if any) attributable to or
payable in respect of the said Premises.

Structural maintenance

(b)

To keep the outside main walls of the said Premises in good and proper repair.

 

(c)

At the expense of the Tenant to repaint, repair and maintain the outer shop
front(s) and outer door(s) of the said Premises whenever reasonably required by
the Tenant so to do or whenever, in the opinion of the Landlord, such work shall
be deemed by the Landlord to be necessary provided that the Tenant shall not be
liable to reimburse the Landlord the cost of repairing or replacing the shop
front plate glass except as provided in Clause 2(e)(v).

 

 

 

4.

It is hereby further expressly agreed and declared as follows :-

Other provisions, Landlord's right of re-entry

(a)

If the rent and/or Management and Maintenance Charge and/or rates and/or
Air-Conditioning Charges hereby agreed to be paid or any part thereof shall be
unpaid for fifteen (15) days after the same shall become payable (whether
legally or formally demanded or not) or if the Tenant shall fail or neglect to
observe or perform any of the agreement, stipulations or conditions herein
contained and on the Tenant's part to be observed and performed or if the Tenant
shall become bankrupt, or being a corporation shall go into liquidation or if
any petition shall be filed for the winding up of the Tenant, or if the Tenant
otherwise becomes insolvent or makes any composition or arrangement with
creditors or shall suffer any execution to be levied on the said Premises or
otherwise on the Tenant's goods, then and in any such case it shall be lawful
for the Landlord at any


--------------------------------------------------------------------------------


 

 

time thereafter to re-enter on the said Premises or any part thereof in the name
of the whole whereupon this Agreement shall absolutely cease and determine but
without prejudice to any right of action by the Landlord in respect of any
outstanding breach or non-observance or non-performance of any of the
agreements, stipulations and conditions herein contained and on the Tenant's
part to be observed and performed and to the Landlord's right to deduct all loss
and damage thereby incurred from the deposit paid by the Tenant in accordance
with the Clause 5 hereof.

 

(b)

If the rent or any part thereof of shall be unpaid for ten days after the same
shall become payable (whether legally or formally demanded or not) the Tenant
shall further pay to the Landlord interest calculated at the rate of two percent
(2%) above the Hong Kong and Shanghai Bank’s best lending rate for the time
being per annum on the amount unpaid as aforesaid from the date upon which the
same shall have become payable until the date of payment.

Written notice sufficient exercise of right

(c)

A written notice served by the Landlord on the Tenant in manner hereinafter
mentioned to the effect that the Landlord thereby  exercises the power of
re-entry herein contained shall be a full sufficient exercise of such power
without actual entry on the part of the Landlord.

Acceptance of rent not waiver or breach of covenant

(d)

Acceptance of rent by the Landlord shall not be deemed to operate as a waiver by
the Landlord of any right to proceed against the Tenant in respect of any breach
non-observance or non-performance by the Tenant of any of the agreements,
stipulations and conditions herein contained and on the Tenant's part to be
observed and performed.

Landlord not liable for overflow of water




Tenant to indemnify Landlord against all claims in respect of any loss or damage
due to overflow of water

(e)

The Landlord shall not be under any liability to the Tenant or to any other
person whomsoever in respect of any loss or damage to person or property
sustained by the Tenant or any such other person caused by or through or in any
way owing to the overflow of water from anywhere within the said building.  The
Tenant shall fully and effectually indemnify the Landlord from and against all
claims and demands made against the Landlord by any  person in respect of any
loss, damage or injury caused by or through or in any way owing to the overflow
of water from the said Premises or to the neglect or default of the Tenant, his
servants, agents or licensees or to the defective or damaged condition of the
interior of the said Premises or any fixtures or fittings for the repair of
which the Tenant is responsible hereunder and against all costs and expenses
incurred by the Landlord in respect of any such claim or demand.

Abatement of rent if the said Premises damaged by fire etc

(f)

If the said Premises or any part thereof shall be destroyed or so damaged (not
attributable to the act or default of the Tenant) by fire, typhoon, Act of God,
Force Majeure of other cause beyond the control of the Landlord as to be
rendered unfit for use and occupation, the rent hereby agreed to be paid or a
part thereof proportionate to the damage sustained shall cease to be payable
until the said Premises shall have been restored or reinstated and the Landlord
shall not be liable to pay any damage or compensation to the Tenant in these
circumstances  AND Provided Always that the Landlord shall be under no
obligation to repair or reinstate the said Premises if, in their opinion, it is
not reasonably economical or practicable so to do And Provided Further that if
the whole or substantially the whole of the said Premises shall have been
destroyed or rendered unfit for use and occupation and shall not have been
repaired and reinstated within three months of the occurrence of the destruction
or damage either party shall be entitled at any time before the same are so
repaired and reinstated to terminate this Agreement by notice in writing to the
other but such determination shall not prejudice the Landlord's rights and
remedies in respect of rent and outstanding breaches of covenant.

Tenant responsible for acts of servants visitors etc.

(g)

For the purposes of these presents any act, default, neglect or omission of any
servant, agent or licensee (as hereinbefore defined) of the Tenant shall be
deemed to be the act, default, neglect or omission of the Tenant and the Tenant
shall compensate the Landlord for any damages suffered by the Landlord whether
or not due to the negligence of the Tenant or all of its contractors, servants,
agents, licensees and any person present in, using or visiting the said Premises
with the consent of the Tenant express or implied.

For the purposes of distraint rent in arrear if not paid in advance on due date

(h)

For the purposes of Part III of the Landlord and Tenant (Consolidation)
Ordinance (Chapter 7) and of these presents, the rent payable in respect of the
said Premises shall be and be deemed to be in arrear if not paid in advance at
the times and in manner hereinbefore provided for payment thereof.  All costs
and expenses for and incidental to any distraint and legal charges shall be paid
by the Tenant and is covertable from him as a debt on a full indemnity basis.

Tenant waives rights to protection under Landlord and Tenant Ordinances

(i)

To the extent that the Tenant can lawfully do so, the Tenant hereby expressly
agrees to deprive himself of all rights (if any) to protection against eviction
or ejectment afforded by any existing or future legislation from time to time in
force and applicable to the said Premises or to this tenancy and the Tenant
agrees to deliver up vacant possession of the said Premises to the Landlord on
the expiration or sooner determination of the tenancy hereby created.

No waiver by Landlord

(j)

No condoning, excusing or waiving by the Landlord of any default, breach or
non-observance or non-performance, by the Tenant at any time or times of any of
the Tenant's obligations herein contained shall operate as a waiver of the
Landlord's rights hereunder in respect of any continuing or subsequent default,
breach or non-observance or non-performance or so as to defeat or affect in any
way the rights and remedies of the Landlord hereunder in  respect of any such
continuing or subsequent default, or affect in any way the rights and remedies
of the


--------------------------------------------------------------------------------


 

 

Landlord hereunder in respect of any such continuing or subsequent default or
breach and no waiver by the Landlord shall be inferred from or implied by
anything done or omitted by the Landlord unless expressed in writing and signed
by the Landlord. Any consent given by the Landlord shall operate as a consent
only for the particular matter to which it relates and in no way shall be
considered as a waiver or release of any of the provisions hereof nor shall it
be construed as dispensing with the necessity of obtaining the specific written
consent of the Landlord in the future, unless expressly so provided.

Landlord  can exhibit letting notices during last three months of term

(k)

During the three months immediately preceding the expiration of the term hereby
created, the Landlord shall be a liberty to affix and maintain without
interference upon any external part of the said Premises a notice stating that
the said Premises are to be let and such other information in connection
therewith as the Landlord shall reasonably require.

Service of notice

(l)

Any notice required to be served hereunder shall, if to be served on the Tenant,
be sufficiently served if addressed to the Tenant and sent by prepaid post to or
delivered at the said Premises or the Tenant's last known place of business or
residence in Hong Kong and if to be served on the Landlord, shall be
sufficiently served if addressed to the Landlord and sent by prepaid post to or
delivered to the Landlord's residence or registered office as shown in the
Agreement.

Stamp duty and costs

(m)

The stamp duty and other disbursements on this Agreement and its counterpart
shall be borne by the Landlord and Tenant in equal shares.

Definitions

(n)

Unless the context otherwise requires, words herein importing the masculine
gender shall include the feminine and neuter and words herein in the singular
shall include the plural and vice versa.

No key money etc.

(o)

No key or construction money or other premium of a similar nature have been paid
or agreed to be paid by the Tenant to the Landlord and no advance payment of
rent has been paid to the Landlord except in pursuance of Clause 1 hereof.

Landlord’s right to name the Building

(p)

The Landlord reserves the right to name the said Building with any such names or
styles as in its sole discretion may determine and at any time and from time to
time to change, alter, substitute or abandon any such names provided that the
Landlord shall give the Tenant and to the Postal and other relevant Government
Authorities not less than three months’ notice of its intention so to do.

Lift and Air-conditioning plant

(q)

The Landlord shall not be liable to pay compensation to the Tenant in respect of
any period during which due to circumstances beyond the control of the Landlord
the proper operation of the lifts and air-conditioning plant shall be
interrupted as a result of mechanical failure or need for repair or overhaul nor
shall the Landlord be liable thereby to grant an abatement of rent in respect of
such interruption.

Full agreement

(r)

This Agreement sets out the full agreement reached between the parties and the
Tenant hereby expressly declares that no other representations have been made or
warranties given relating to the Landlord or the Tenant or the Building or the
said Premises has been made given or implied the same is hereby waived.

Additional terms

(s)

The additional terms (if any) as set out in the Part 8 of the First Schedule
hereto shall also apply but in the event that any contradiction between such
additional terms and the foregoing conditions, the provisions of such additional
terms shall prevail.

No  warrant for user

(t)

It is hereby further agreed between the parties hereto that there is no warranty
and/or representation on the part of the Landlord that the said Premises are
suitable for the purposes stipulated in paragraph 2(s) hereinabove mentioned.

No warrant for air-conditioning

(u)

The Landlord shall at its own cost be responsible for the repairing and
maintenance of the air-conditioners by its nominated contractors but the Tenant
shall not make any claims against the Landlord in case of any damages caused by
malfunction and any leaking of water from the air-conditioners.

 

 

Tenant's deposit

5.

(a)

The Tenant shall on the signing hereof deposit and maintain with the Landlord a
deposit of the amount as set out in the Part 6 of the First Schedule hereto to
secure the due observance and performance by the Tenant of the agreements,
stipulations and conditions herein contained and on the Tenant's part to be
observed and performed. The said deposit shall be retained by the Landlord
throughout the said term free of any interest to the Tenant and in the event of
any breach or non-observance or non-performance by the Tenant or any of the said
agreements, stipulations or conditions aforesaid, the Landlord shall be entitled
to terminate this Agreement and to forfeit the said deposit by way of liquidated
damages.  Notwithstanding the foregoing, the Landlord may in any such event at
this option elect not to terminate this Agreement and forfeit the deposit but to
deduct therefrom the amount of any monetary loss incurred by the Landlord in
consequence of the breach, non-observance or non-performance by the Tenant in
which event the Tenant shall as a condition precedent to the continuation of the
Tenancy deposit with the Landlord the amount so deducted and if the Tenant shall
fail so to do, the Landlord shall forthwith be entitled to re-enter on the said
Premises and to determine this Agreement and forfeit the deposit as hereinbefore
provided.

Repayment of deposit

(b)

Subject as aforesaid, the said deposit shall be refunded to the Tenant by the
Landlord


--------------------------------------------------------------------------------


 

 

without interest within thirty days after the expiration or sooner determination
of this Agreement and the delivery of vacant possession to the Landlord within
thirty days of the settlement of the last outstanding claim by the Landlord
against the Tenant in respect of any unsettled reinstatement charge, any breach,
non-observance or non-performance of any of the agreements, stipulations or
conditions herein contained and on the part of the Tenant to be observed and
performed, whichever is the later.

 

(c)

Unless the Landlord consents in writing, the deposit shall not be used to set
off the rent and/or Management and Maintenance Charges and/or Air-Conditioning
payable by the Tenant to the Landlord at any time during the Term of this
Tenancy.

Assignment of ownership

(d)

If the said Premises shall be assigned by the Landlord during the said term, the
Landlord shall have the right but is not obliged to transfer the said deposit or
any part thereof after deduction (if any) to the assignee by giving notice in
writing to the Tenant notifying the Tenant of such transfer.  Upon completion of
such transfer and subject to (i) the Landlord having informed the Tenant in
writing of any deduction which the Landlord has made from the said deposit and
(ii) the assignee having given a written undertaking to the Tenant undertaking
to hold the said deposit or such part hereof transferred to the assignee and to
refund the same to the Tenant in accordance with the terms and conditions
hereof, the Landlord shall notwithstanding anything contained herein to the
contrary be released from any further liability and all obligations to return
the said deposit or any part thereof to the Tenant.  In addition and without
prejudice to the generality of the foregoing, the Landlord may but is not
obliged to request the Tenant and Tenant shall upon request by the Landlord at
the Tenant’s costs and expenses sign and execute such document as may be
reasonably required by the Landlord to release the Landlord from all claims
liabilities demands and proceedings in respect of the refund of the said deposit
or any part thereof.

Re-development

(e)

The Landlord shall enter into a contract for the sale of the said building or
any part thereof or the said Premises or any part thereof or shall resolve to
redevelop the said building or any part thereof whether wholly by demolition and
rebuilding or otherwise or partially by renovation, refurbishment or otherwise
which shall include or affect the said Premises or any part thereof (a copy of a
Resolution of the Landlord’s Board of Directors certified true and correct by
the Landlord’s Secretary) shall be conclusive evidence of the aforesaid contract
or resolution, as the case may be and be binding on the Tenant, then in any of
such events the Landlord shall be entitled to terminate this Agreement by giving
six calendar months’ notice in writing to the Tenant and immediately upon the
expiration of such notice this Agreement shall cease and determine but without
prejudice to the rights and remedies of either party against the other in
respect of any antecedent claim or breach of any of the agreements stipulations
terms and conditions herein set out.  Save as hereinbefore expressly provided
the Tenant shall have no claim against the Landlord or any other party(ies) for
any loss, compensation, damages, costs or expenses arising out of or in
connection with the aforesaid or the Landlord’s exercising its rights under this
clauses.

Claim for all expenses and legal charges in regard to any payment in arrears

(f)

The Tenant shall reimburse or pay to the Landlord all expenses and charges
(including legal costs on a solicitor and client basis) incurred by the Landlord
in connection with the demand of payment of the arrears of the said rent, the
maintenance and management fees, the rates, air-conditioning charges and all
other outgoings payable by the Tenant hereunder and enforcement of any other
provisions and terms herein in Court of otherwise.

Condition and state of the said Premises

(g)

The said Premises shall be handed over to the Tenant with the standard
fitting-out supplied by the Landlord.  No warranty whatsoever is given by the
Landlord on the physical state and condition of the said Premises or any part
thereof or the installation, additions, alterations, fittings and fixtures
therein.  The Tenant expressly acknowledges and confirms that he has inspected
the said Premises and the installation, additions, alterations, fittings and
fixtures therein prior to entering into this Agreement and had satisfied himself
in all respects as to the area size suitability and condition in relation to the
aforementioned or any other matter pertaining to the tenancy or relating to the
installation, additions, alterations, fittings and fixtures in the said
Premises.  The Tenant shall take up the said Premises on an “as is” basis
including all fixtures, fittings, additions, erections and alteration made or
installed upon or in the said Premises prior to the commencement of the said
term.

House Rules and Regulations

(j)

Such Rules and Regulations shall be in addition to and not in substitution of
the terms and conditions in this Agreement.  In the event of conflict between
the terms and conditions set out in such Rules and Regulations and the terms and
conditions of this Agreement, the Landlord or the Manager of the Building shall
have the absolute discretion to elect as to which set of terms and conditions
are applicable.

 

 

Takeover of Fixtures and Fittings

6.

The Tenant agrees to (if applicable) takeover the fixtures and fittings
including the glass or wooden door(s) left by the previous tenant and shall at
its own cost be solely responsible for their repairing and maintenance and to
comply with the regulations and ordinance of the concerned government authority
including replacement of the existing glass door to a wooden door.  The Tenant
shall be fully responsible for reinstating the said Premises to its original
states and making good any damages to the satisfaction of the Landlord (if
required by the Landlord) upon the expiration or sooner determination of this
Tenancy Agreement.


--------------------------------------------------------------------------------


 

 

Applicable Law

7.

This Agreement shall be construed and take effect in accordance with the Laws of
The Hong Kong Special Administrative Region.

 

 

Marginal Notes

8.

The marginal notes are intended for guidance only and do not form

part of this Agreement nor shall any of the provisions in this   Agreement be
construed or interpreted by reference thereto or in   any way affected or
limited thereby.




THE FIRST SCHEDULE ABOVE REFERRED TO

Part 1- The Landlord




LANDLORD

:

THE CHUNG SHUN LAND INVESTMENT COMPANY LIMITED whose registered office is
situate at Unit 2203, 22nd Floor, 88 Hing Fat Street, Causeway Bay, Hong Kong
acting by their agent MUTUAL PROPERTY MANAGEMENT COMPANY LIMITED whose
registered office is situate at Unit 2103, 21st Floor, 88 Hing Fat Street,
Causeway Bay, Hong Kong




Part 2 – The Tenant




TENANT

:

Artifical Life Asia Limited whose registered address is situate at 26th Floor,
88 Hing Fat Street, Causeway Bay, Hong Kong

(Business Registration Certificate No. 31171834-000-07-09-9)




Part 3 – The said Premises




PREMISES

:

ALL THAT the of 26th FLOOR of No. 88 HING FAT STREET, HONG KONG (“the Building”)
erected on ALL THAT piece of parcel of ground registered in the Land Registry as
THE REMAINING PORTION OF INLAND LOT NO.2234




Part 4 – The said Term




TERM

:

Two-Year Fixed Term commencing on 1st January 2010




Part 5 – The said Rent




RENT

:

HONG KONG DOLLARS ONLY (HK$69,300.00) per month (exclusive of government rates,
management fee, and air-conditioner fee) payable in advance on the 1st day of
each successive calendar month.




MANAGEMENT

:

HONG KONG DOLLARS ONLY   (HK$9,660.00) per month

FEE




AIR-CONDITIONING:

HONG KONG DOLLARS ONLY (HK$12,180.00) per month

CHARGES







Part 6 – The said Deposit

RENTAL DEPOSIT:

HONG KONG DOLLARS TWO HUNDRED SEVENTY THREE THOUSAND  AND  FORTY TWO HUNDRED
ONLY  (HK$273,420.00)




Part 7 – The said User

USER

:

For commercial use only




Part 8 – The Special Conditions

1

Subject to the provisions of Clause 2ss herein, the Tenant shall only trade his
business at the said Premises in which he is sole proprietor or major partner
and he shall notify the Landlord in writing the said business name within one
month from the date hereof.

2

Should the tenant be found repeated breach of the material terms and conditions
as stipulated in this tenancy agreement, the Landlord is entitled to terminate
this agreement at any time without any compensation to the tenant during the
tenancy

3

The said Premises is let on an “as is” condition together with the Landlord’s
fixtures. No additional work shall be provided by the Landlord.

4

The Landlord shall have no objection to any lawful business purpose for which
the said Premises shall be used by the Tenant but the Landlord does not warrant
that the said Premises are fit for any particular purpose.  The Tenant shall be
responsible for obtaining all necessary permits or licences from the appropriate
Government authorities for the user of the said Premises and shall at all times
comply with all rules and regulations laid down by such authorities for giving
such permits and the Tenant shall indemnify the Landlord from and against all
proceedings action fines damages claims and demands whatsoever which may arise
as a result of the non-compliance by the Tenant of such rules and regulations or
any of them.

5

At the expiration or sooner determination of the tenancy at the Tenant’s own
cost reinstate and restore the same to the plan and design as if such addition
or alteration (or such of them as may be specified by the Landlord) has not been
made and make good all damages thereto to the satisfaction of the Landlord.


--------------------------------------------------------------------------------


6

In the event of the said Premises hereby resumed by the Government or if the
said Premises shall be required by the Government for any other purpose
whatsoever, then upon the issue of any notice of resumption by the Government or
upon any notice being published in the Government Gazette that (1) the said
Premises shall be resumed or (2) that the said Premises shall be so required by
the Government, then this Agreement shall forthwith be terminated and the Tenant
shall vacate the said Premises forthwith whereupon the deposit payable hereunto
shall be returned to the Tenant but without compensation interest or costs and
the Tenant shall not have any claim against the Landlord for such early
determination of this Agreement  BUT  without prejudice to the right of action
of the Landlord in respect of any breach of the Tenant's terms and conditions
herein contained and on the Tenant's part to be observed and performed.

7

Should the said Premises be declared or condemned dangerous by the Building
Authority or any other competent Government Authority during the continuance of
the term hereby created, the Tenant shall forthwith vacate the said Premises and
waive all his rights and privilege to any claim or demand for damages or
compensation which may be afforded to the Tenant by any Ordinance in force and
in particular the Demolished Building (Re-development of Sites) Ordinance
Cap.337.

8

Tenant shall comply with the Fitting Out and House Rules of the Building.

9

So far as permitted by law, the Landlord and its servants, agents, visitors,
invitees and/or licensees shall not in any circumstances be liable or
responsible to the Tenant, its servants, agents, visitors, invitees and or
licensees or any of them and/or any other person whomsoever for any loss,
injury, damage, nuisance, annoyance and/or inconvenience which may be sustained
by the Tenant, its servants, agents, visitors, invitees and licensees or any of
them and/or any other person whomsoever (whether personally or to their
respective properties) notwithstanding any provision to the contrary.

10

The Tenant acknowledge that Mutual Property Management Co. Ltd. (“Mutual”) is
the Landllord’s agent in respect of this tenancy and the Tenant agrees and for
the avoidance of doubt, hereby confirms that Mutual shall be entitled to the
benefit of all provisions for the benefit of the Landlord and Mutual shall be
entitled to enforce all provisions enforceable by the Landlord under this
Tenancy Agreement.

11

For any decoration regarding the captioned premises, Tenant is required to
submit the Application Form for decoration to the Building Manger for Landlord’s
approval before any commencement of works, such approval not to be unreasonably
withheld.

12

The Tenant shall be entitled to put up a signboard at its own cost bearing the
name(s) “Artificial Life Asia Limited” which name(s) shall also be displayed at
the directory board(s) on the main lobby and the 26th Floor of the Building.
 Provided that the Tenant shall procure the company namely “Artificial Life Asia
Limited” to observe and comply with the terms of this Agreement.  The Tenant
shall indemnify the Landlord for any costs expenses or damages which maybe
incurred or suffered by the Landlord in the event that the said company
contravenes any provision of this Agreement.




AS WITNESS  the hands of the parties hereto the day and year first above
written.




SIGNED  by  /s/ Timothy Lam Jr.




for and on behalf of the Landload

Mutual Property Management Co., Ltd.










SIGNED  by  /s/ Eberhard Schoneburg




for and on behalf of the Tenant

Artificial Life Asia Ltd.














--------------------------------------------------------------------------------